DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on July 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,766,763B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1-20 allow.
	The following is an examiner’s statement of reasons for allowance:
	Miao 2016/0304337 teaches in fig 7, paragraphs 63-64, the first and the second interlayer dielectric layers 12/13 disposed at opposite sides of the diaphragm 2, but Miao does not teach the sidewall stopper extends into recesses of the first and the second claimed layers. In other words, the reference does not show the stopper of the diaphragm that are thick enough to touch the two claimed layers.
Claims 1 and 10 recited a sidewall stopper disposed along a sidewall of the venting hole. Fig 11 of Miao 2016/0304337 cannot not meet the claimed requirement of “venting holes”. The holes “8” are not providing the feature of venting. It is true that Miao teaches multiple venting holes (i.e. 111) but the bumps are not disposed along the sidewalls of those venting holes 111. Other teaching references Krumbein 2016/0221822 and Lin 2016/0229692 are not teaching the claimed concept that the bumps/stopper are being disposed along the sidewalls of the venting holes of the diaphragm. The references Krumbein and Lin only teaches the bumps/stopper were disposed near the diaphragm or disposed in the back plate. Therefore, claims 1,10 were not able to be rejected under 102 or 103.
Krumbein 2016/0221822 teaches in claim 16, a MEMS device comprising: a diaphragm and a sidewall stopper (Fig 2, a sidewall stoppers are the portions below elements 130 and 132, because that portions are located at the edges of the diaphragm/membrane 116) disposed along a sidewall of the diaphragm (Fig 2, the sidewall 
Krumbein fail to teach the new claimed limitation “a sidewall stopper within the opening along a sidewall of the diaphragm and laterally extending along and contacting an upper surface and a lower surface of the diaphragm” as shown in applicant’s Fig 3 (diaphragm 50, venting hole/opening 55, sidewall stopper 85).
None of the newly found references that teaches the claimed limitation “a sidewall stopper within the opening along a sidewall of the diaphragm and laterally extending along and contacting an upper surface and a lower surface of the diaphragm” as shown in applicant’s Fig 3 (diaphragm 50, venting hole/opening 55, sidewall stopper 85). Therefore, it would not be obvious to combine 103 rejection.

4.	Any comments considered necessary7 by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653